Citation Nr: 1717173	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease and left ventricular hypertrophy.

2.  Entitlement to a total disability rating based upon individual umemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army as an enlisted soldier from March 1957 to July 1965 and as a commissioned officer from July 1965 to July 1976.  The Veteran served in Laos and the Republic of Vietnam and was awarded the Bronze Star Medal (two awards), the Army Commendation Medal with "V," the Purple Heart Medal, and the Combat Infantryman's Badge. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection for ischemic heart disease; this disability was evaluated together with service-connected left ventricular hypertrophy and a previously assigned 30 percent rating was continued.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2015.  A transcript of the hearing is associated with the claims file. 

By a decision dated in June 2016, the Board denied a rating in excess of 30 percent for the service-connected ischemic heart disease and left ventricular hypertrophy.  The Veteran appealed the June 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an order that granted a Joint Motion for Remand (JMR) filed by counsel for both parties, vacated the Board's June 2016 decision and remanded that matter to the Board for additional action.  The JMR also noted that a TDIU claim had been raised by the record and should be remanded as well.  Thus, the title page of this decision has been modified to reflect this additional issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board denied entitlement to an initial rating in excess of 30 percent for ischemic heart disease and left ventricular hypertrophy in a June 2016 decision.  The Veteran is currently rated under a hyphenated rating code, Diagnostic Codes 7005-7007, which provides ratings for arteriosclerotic heart disease (coronary artery disease) and hypertensive heart disease.  Substantially the same ratings are for application for arteriosclerotic heart disease and hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007 (2016).  Under Diagnostic Code 7005, an increased initial disability rating of 60 percent would require a showing of arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs (metabolic equivalent) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left-ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 (2016).  Under Diagnostic Code 7007, a 60 percent evaluation for hypertensive heart disease requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an application fraction of 30 to 50 percent.  Id.

In the June 2016 decision, the Board concluded that Veteran failed to satisfy the diagnostic criteria for a 60-percent or higher initial disability rating for his service-connected heart disease.  In so doing, the Board noted that the left-ventricular ejection fraction (LVEF) was greater than 50 percent on all examinations during the appeal period, including on VA examinations in April 2014 and January 2016.   The Board also noted cardiac function estimates of 1-3 METs as reported by VA examiners in April 2014 and January 2016, which satisfy the criteria for a 100 percent rating under Diagnostic Codes 7005 and 7007.  See 38 C.F.R. § 4.104 (2016).  However, the January 2016 VA examiner stated that the METs limitations were caused by multiple service-connected and nonservice-connected disorders which could not be separately quantified; the April 2014 VA examiner stated that no other heart conditions affected the METs but also stated that the LVEF was the most objective measurement of the heart disability.  After reviewing this evidence, the Board placed more probative weight on the April 2014 opinion and found that the LVEF testing was more probative than the METs estimates.  

In the February 2017 JMR, the parties agreed that remand was required because the Board erred when it exercised its own independent medical judgment contrary to existing law.  See Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  In this regard, the JMR stated that the Board "applied the reasoning of the April 2014 examiner as to the use of LVEF testing over that of METs testing and extrapolated it to the findings of the January 2016 examiner despite the fact that there appeared to be factors not considered by the former, that were present in 2016."  Specifically, the parties agreed that remand was required for the Board to conduct proceedings consistent with this Court's decision in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).  

Moreover, the parties agreed that the Board erred by not providing a statement of reasons or bases sufficient to facilitate judicial review.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The JMR notes that "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban v. Brown, 6 Vet. App. 259 (1994)).  In this case, the 30 percent rating assigned under Diagnostic Code 7007, effective August 23, 2007, appears to have been based on evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.  The grant of service connection for ischemic heart disease appears to have been based on evidence of cardiac hypertrophy on echocardiogram with additional symptoms of need for continuous medication, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, and a left-ventricular ejection fraction greater than 50 percent.  See 38 C.F.R. § 4.104 (2016).  Consideration was not given as to whether separate ratings are available under Diagnostic Code 7005 and Diagnostic Code 7007.

After reviewing all of the evidence of record, the Board finds that a VA examination should be conducted to address the seemingly inconsistent findings of the 2014 and 2016 VA examination reports in the record.  Thereafter, consideration should be given as to whether separate ratings are available under Diagnostic Code 7005 and Diagnostic Code 7007.

Finally, as noted above, a request for a TDIU can be reasonably inferred from the record.  During the June 2015 Board hearing, the Veteran testified that his cardiovascular symptoms had become more severe since the last examination and that he had ceased work as a university instructor and driving more than 10-15 minutes because of episodes of dizziness, lightheadedness, vision disturbances and disorientation.  This issue is considered part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Adjudication of this request for TDIU is inextricably intertwined with the above stated claim.  Consideration of the TDIU must be placed on hold until the increased rating claim is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the record.

2.  Following completion of the above, arrange for the Veteran to be examined by a cardiologist to obtain a medical opinion regarding the severity of the Veteran's ischemic heart disease and left ventricular hypertrophy.  Any indicated tests and studies must be accomplished (particularly those for application of the rating criteria including MET testing/estimation and EKG) and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The entire record (and in particular this remand and the evidence received pursuant to the request above) must be reviewed by the examiner.  Based on such review and interview and examination of the Veteran, the examiner should 

(a) provide a retrospective estimate or estimates of the METS suggested warranted for service-connected heart disability during the period from February 2014  to January 2016, reconciling the April 2014 and January 2016 VA examination reports.  The examiner must explain the basis for the estimated METs level, with citation to supporting factual data, as deemed appropriate.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

(b) provide all current symptoms and manifestations attributable to the Veteran's service-connected heart disability, in accordance with rating criteria specified under 38 C.F.R. § 4.104, Diagnostic Codes 7005-7007.

The examiner should also include a statement as to the effect of the Veteran's service-connected heart disability on his occupational functioning and daily activities.

3.  Develop and adjudicate the Veteran's claim for entitlement to TDIU under the provisions of 38 C.F.R. § 4.16 (2016) and Rice v. Shinseki, 22 Vet. App. 447 (2009).

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the increased rating and TDIU claims.  In adjudicating the increased rating claim, consider whether separate ratings are available under Diagnostic Code 7005 and Diagnostic Code 7007.  

If either claim is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

